PATRICK E. HIGGINBOTHAM, Circuit Judge,
dissenting,
joined by WIENER, Circuit Judge:
I join fully the dissent filed by Judge Davis and add this expression of my disagreement with the premise of the panel’s strain to avoid deciding the merits of this case.
The principle of judicial restraint teaches that courts should not decide a case on a constitutional ground when there is an alternative, nonconstitutional ground for decision. Applied in a straightforward fashion, this principle works in a rational tandem with the equally powerful duty of the court to resolve those issues necessary to the decision of a case. The principle of judicial restraint offers no support for the panel’s effort to avoid the merits of this case. It did not decide the case on another ground; rather, the effect of the panel’s opinion is only to reroute this case to the state courts, an outcome that is sound only if the federal courts are being asked to enjoin a state tax.
Ultimately, it is the Congress that has the power to determine whether this case should be decided by the state courts of Louisiana or the inferior federal courts. The Congress, through the Tax Injunction *357Act, made that decision, taking the federal hand out of matters of state taxes — matters at the core of state governance. It follows that the panel’s “expansive reading” of “tax,” with its narrowing of federal jurisdiction, must have been intended by the Congress, a reading that must also lie comfortably with the backdrop of access to federal courts secured by Ex parte Young.1
Nothing in the text of the statute or its history can be read as a license to avoid constitutional issues by such an elastic reading of “tax.” Without that statutory support, the panel’s decision offends Ex parte Young. Congress removed the federal injunctive hand from matters of state taxes by removing federal jurisdiction to enjoin them; Congress did not create a side door for federal judges determined to avoid a constitutional question. I fear that the panel’s opinion has, unwittingly, donned an ill-fitting political jacket that many may erroneously believe is part of our daily wardrobe. Without that jacket, it is difficult to see Louisiana’s license-tag program as a state activity Congress put beyond the injunctive power of the lower federal courts, and we are offered no principled reason for the panel’s aggressive run with the statute. I respectfully disagree with the 'decision that this case should not be considered by the full court.

. 209 U.S. 123, 28 S.Ct. 441, 52 L.Ed. 714 (1908).